 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT

 6                                   EASTERN DISTRICT OF CALIFORNIA

 7
     ELVIN RAY BUCK,                                  Case No. 1:18-cv-00275-LJO-EPG (PC)
 8
                        Plaintiff,                    ORDER GRANTING REQUEST FOR
 9                                                    EXTENSION OF TIME TO PROVIDE INITIAL
            v.                                        DISCLOSURES
10

11   R. NDOH, et al.,

12                      Defendants.

13

14

15          Elvin Ray Buck (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   with this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          On November 15, 2018, potential counsel for Plaintiff contacted the Court and requested
18   additional time for Plaintiff to provide his initial disclosures to Defendants. Potential counsel
19   requested the extension because he wants to meet with Plaintiff in person before deciding whether
20   to represent Plaintiff, and he wants the meeting to occur before Plaintiff provides his initial

21   disclosures to Defendants. Potential counsel asks for a thirty-day extension.

22          The Court finds good cause to grant an extension of time. Accordingly, IT IS HEREBY

23   ORDERED that the parties shall provide their initial disclosures no later than December 19, 2018.

24
     IT IS SO ORDERED.
25

26      Dated:     November 16, 2018                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
